[Cite as State ex rel. Johnson v. Pineda, 126 Ohio St. 3d 480, 2010-Ohio-4387.]




  THE STATE EX REL. JOHNSON, APPELLANT, v. PINEDA, WARDEN, APPELLEE.
[Cite as State ex rel. Johnson v. Pineda, 126 Ohio St. 3d 480, 2010-Ohio-4387.]
Criminal procedure — Habeas corpus petition dismissed on basis of res judicata.
           (No. 2010-1116 — Submitted September 15, 2010 — Decided
                                   September 22, 2010.)
       APPEAL from the Court of Appeals for Hocking County, No. 10CA1.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, John A. Johnson, for a writ of habeas corpus. Res judicata
bars Johnson from filing a successive habeas corpus petition insofar as he raises
claims that he either raised or could have raised in his previous petitions. Keith v.
Kelley, 125 Ohio St. 3d 161, 2010-Ohio-1807, 926 N.E.2d 646, ¶ 1; State ex rel.
Johnson v. Hudson, 118 Ohio St. 3d 308, 2008-Ohio-2451, 888 N.E.2d 1090;
Johnson v. Mitchell (1999), 85 Ohio St. 3d 123, 707 N.E.2d 471. Res judicata “is
applicable to successive habeas corpus petitions because habeas corpus petitioners
have the right to appeal adverse judgments in habeas corpus cases.” State ex rel.
Childs v. Lazaroff (2001), 90 Ohio St. 3d 519, 520, 739 N.E.2d 802; see generally
McCleskey v. Zant (1991), 499 U.S. 467, 479-489, 111 S. Ct. 1454, 113 L. Ed. 2d
517.
                                                                        Judgment affirmed.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,        O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        John A. Johnson, pro se.
                            SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and Diane Mallory, Assistant
Attorney General, for appellee.
                           ______________________




                                      2